UNITED STATES ﻿SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act 1934 Date of Report (Date of earliest event reported): September 1, 2017 Merion, Inc. (Exact name of registrant as specified in its charter) Nevada 333-173681 45-2898504 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 9550 Flair Dr, Suite 308, El Monte CA 91731 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including areas code: (626) 448-3737 None (Former Name or Former Address, is Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company¨ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.¨ Item1.01 Entry into a Material Definitive Agreement On September 1, 2017, Merion, Inc. (the “Company”) entered into a Securities Purchase Agreement (the “Purchase Agreement”) with Jinhua Wang (the “Purchaser”), pursuant to which the Company sold to the Purchaser in a private placement 110,045 shares (the “Shares”) of the Company’s common stock, par value $0.001 per share, at a purchase price of $0.90 per Share for an aggregate offering price of $99,400 (the “Private Placement”). The Private Placement was completed pursuant to the exemption from registration provided by Regulation S promulgated under the Securities Act of 1933, as amended. The representations, warranties and covenants contained in the Purchase Agreement were made solely for the benefit of the parties to the Purchase Agreement. In addition, such representations, warranties and covenants (i)are intended as a way of allocating the risk between the parties to the Purchase Agreement and not as statements of fact, and (ii)may apply standards of materiality in a way that is different from what may be viewed as material by shareholders of, or other investors in, the Company. Accordingly, the Purchase Agreement is filed with this report only to provide investors with information regarding the terms of transaction, and not to provide investors with any other factual information regarding the Company. Shareholders should not rely on the representations, warranties and covenants or any descriptions thereof as characterizations of the actual state of facts or condition of the Company. Moreover, information concerning the subject matter of the representations and warranties may change after the date of the Purchase Agreement, which subsequent information may or may not be fully reflected in public disclosures. The Purchase Agreement is filed as Exhibit 10.1 to this Current Report onForm8-K.The foregoing summary of the terms of the Purchase Agreement is subject to, and qualified in its entirety by, the Purchase Agreement, which is incorporated herein by reference. Item 3.02 Unregistered Sales of Equity Securities Please see the disclosure set forth under Item 1.01, which is incorporated by reference into this Item 3.02. Item9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. ExhibitTitleorDescription 10.1 Securities Purchase Agreement by and between Merion, Inc. and Jinhua Wang, dated September 1, 2017. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Merion, Inc. Dated: September 6, 2017 By: /s/ Ding Hua Wang Ding Hua Wang President, Chief Executive Officer and Chief Financial Officer 3
